


Exhibit 10.18

 

First Amendment to Lease Agreement

 

This First Amendment to Lease Agreement (the “Amendment”) is made and entered
into as of August 13, 2012 (the “Effective Date”) by and between City of
Shreveport, (“Landlord”), and Eldorado Casino Shreveport Joint Venture
(previously known as QNOV), a Louisiana partnership (“Tenant”).

 

A.            Landlord and Tenant are parties to that certain Ground Lease
Agreement dated May 19, 1999 for the lease of several tracts of land located in
Shreveport, Louisiana (“Lease”), which tracts of land are currently being used
in the operations of a riverboat gaming facility.

 

B.            The Tenant owns certain improvements located on the Premises known
as the Red River District that it desires to donate to the Landlord for its use
in economic development.

 

C.            Concurrent with the donation described above, the parties desire
to amend the Lease to reflect the transaction.

 

NOW THEREFORE, for and in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the receipt, adequacy and legal
sufficiency of which are hereby acknowledged, the parties do hereby agree to
amend the Lease as follows:

 

1.                                      Definitions.  Capitalized terms used
herein and not defined shall have the same meaning assigned to such terms in the
Lease.

 

2.                                      South Parking Parcel.  The South Parking
Parcel is hereby amended to exclude the following tract of land:

 

A parcel of land, including, without limitation all buildings and improvements
thereon, being bound on the West by Commerce Street, on the North by Texas
Street Bridge, on the East by Clyde E. Fant Memorial Parkway and on the South by
the South face of a concrete wall and the projection thereof:

 

From the point of intersection of the North right-of-way line of Milam Street
and the East right-of-way line of Commerce Street, as recorded in Book 50,
Page 537, and Book 150, Page 129, records of Caddo Parish, Louisiana, said point
being the point of commencement, run North 39° 34’ 16” West, along the East
right-of-way line of said Commerce Street, being 66.00 feet, East of and
parallel to the centerline of said Commerce Street, a distance of 193.68 feet,
to the point of beginning (P.O.B.); continue thence North 39° 34’ 16” West,
along the East right-of-way line of said Commerce Street, a distance of 126.35
feet to the point of intersection with the South right-of-way line of the Texas
Street Bridge, as recorded in Book 50, Page 537 and Book 150, Page 129, records
of Caddo Parish, Louisiana; run thence North 50° 24’ 45” East, along the South
right-of-way line of said Texas Street Bridge, being 50.00 feet South of and

 

--------------------------------------------------------------------------------


 

parallel to the centerline of said Texas Street Bridge, a distance of 383.96
feet, to the point of intersection with the West right-of-way line of the Clyde
E. Fant Memorial Parkway, as recorded in Book 2100, Page 329 through 335,
records of Caddo Parish, Louisiana; run thence South 39° 35’ 13” East, along the
West right-of-way line of said Clyde E. Fant Memorial Parkway, a distance
of 95.54 feet, to the point of intersection with the South face of a concrete
wall and the projection thereof; run thence along the South face of said
concrete wall and the projection thereof the following courses and distances:

 

South 52° 44’ 10” West, a distance of 96.93 feet; run thence
South 22° 28’ 30” West, a distance of 16.01 feet; run thence
North 70° 11’ 24” West, a distance of 9.09 feet; run thence
South 50° 29’ 21” West, a distance of 51.58 feet; run thence
South 20° 51’ 11” West, a distance of 16.18 feet; run thence
North 70° 07’ 07” West, a distance of 9.24 feet; run thence
South 50° 26’ 15” West, a distance of 126.07 feet; run thence
South 04° 48’ 19” West, a distance of 10.47 feet; run thence
South 38° 33’ 44” East, a distance of 11.24 feet; run thence
South 12° 18’ 38” West, a distance of 26.49 feet; run thence
South 50° 17’ 00” West, a distance of 43.57 feet, to the point of beginning.

 

3.                                      Texas Street Parcel.  The Texas Street
Parcel is hereby amended to exclude the following tract of land:

 

A parcel of land, including, without limitation all buildings and improvements
thereon, being bound on the West by Commerce Street and on the East by Clyde
Fant Memorial Parkway.

 

4.                                      Ratification.  Except as amended by this
Amendment, the terms and conditions of the Lease shall remain in full force and
effect.  Neither party is aware of any event of default under the Lease or any
other claim against the other, and no set of facts exists which, together with
the passage of time, notice or both, would constitute an event of default under
the Lease or breach of any obligation of the other party under law or equity.

 

Signatures on the following pages

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, on the 23 day of July 2012, Landlord has duly executed this
Lease.

 

 

LANDLORD:

 

 

 

CITY OF SHREVEPORT

 

 

 

 

 

By:

/s/ Cedric B. Glover

 

 

Cedric B. Glover, Mayor

 

[signatures continued on next page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, on the 12 day of July 2012, Tenant has duly executed this
Lease.

 

 

TENANT:

 

 

 

 

 

ELDORADO CASINO SHREVEPORT

 

JOINT VENTURE

 

 

 

By: Eldorado Shreveport #1, L.L.C.

 

 

 

 

 

By:

/s/ Gary Carano

 

 

Gary Carano, Manager

 

4

--------------------------------------------------------------------------------
